Citation Nr: 0634915	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-36 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for inclusion body 
myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1962 
to September 1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision.

In written statements associated with the claims file in 
April 2003 and December 2003, the veteran appeared to raise a 
claim for service connection for inflammatory demyelinating 
polyneuropathy. This matter has not been developed or 
certified for appeal, and is not inextricably intertwined 
with the issue now before the Board. Therefore, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran was exposed 
to chemical weaponry during service or that inclusion body 
myositis was shown in service.  

2.  Inclusion body myositis was first diagnosed years after 
service.  


CONCLUSION OF LAW

The criteria for service connection for inclusion body 
myositis have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran essentially claims that he currently has 
inclusion body myositis which arose from exposure to 
chemicals while he was on active duty in the early 1960s. 
There is no question that he currently has inclusion myositis 
as numerous VA and private medical records contain repeated 
diagnoses of this condition.

Moreover, several physicians have suggested that a connection 
exists between the condition and the veteran's active duty as 
described.  More specifically, in a December 2000 letter, a 
private physician stated that there was a "high likelihood 
that [the veteran] could have the origins of his myositis 
during exposure to different chemical agents while in the 
armed services."  In a January 2002 letter, another private 
physician wrote that the veteran "has a history of exposure 
to chemicals as he participated in chemical warfare while in 
the service.  It is more likely than none (sic), his previous 
exposure has caused his disease in my opinion."  In a March 
2005 memorandum, another private physician stated that the 
veteran's inclusion myositis "could be related to exposure 
to chemicals."  However, medical opinions that are based 
solely on a veteran's recitation of history, such as these, 
are only probative if the history is supported by the 
evidence of record.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

The focus, then, is what happened in service.  The veteran 
has asserted (in written statements and at his Board hearing) 
that he served as a rifleman at Fort Ord, California, in the 
early 1960s, and that his training there included extensive 
chemical warfare exercises. (Service personnel records 
reflect, in pertinent part, that the veteran served as a 
rifleman at Fort Ord between February 1963 and September 
1964).  He claims that he traveled to the chemical warfare 
exercises with other soldiers on trucks, and he is not sure 
if the exercises were actually conducted on the grounds of 
Fort Ord.  In any case, these exercises apparently required 
him (and the other soldiers) to wear protective clothing and 
gas masks for weeks at a time, to be removed only for meals 
and showering.  Intermittently, colored smoke (sometimes 
white, sometimes yellow) was released and the veteran heard 
audible warnings of "Gas! Gas!"  

The veteran also asserted that he began having skin problems 
during the experiments, and that he sought treatment for 
these symptoms at the time.  Service medical records show 
that the veteran sought treatment for skin symptoms 
(including acne) at Fort Ord on several occasions between 
February 1963 and March 1964.  Service medical records also 
indicate that the veteran was treated at the medical clinic 
at Hunter Liggett Military Reservation in April 1963 (for 
sore throat), July 1963 (for poison oak symptoms), and 
November 1963 (for removal of subcutaneous cysts).  

However, none of these in-service ailments provides evidence 
of chemical exposure; and the evidence of record fails to 
show that the veteran was exposed to chemical weapons during 
service.  In March 2004, the Department of Defense (DOD) 
found that after a "review of both classified and 
unclassified military records, [there was] no indication of 
Project 112 [a Cold War-era chemical and biological warfare 
test program] activity involving the veteran's unit or Fort 
Ord."  VA then sent a request to the Army Medical Research 
and Materiel Command in Frederick, Maryland, but a review of 
the microfiche at the Medical Research Volunteer Records at 
the U.S. Army Medical Research Institute of Chemical Defense 
found no evidence to show that the veteran was exposed to any 
chemical weapons during service.

While the veteran believes that he was exposed to chemical 
weapons during service, he is not medically qualified to 
prove a matter requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Even accepting 
the veteran's testimony that he volunteered for testing and 
that he was in an area where gas was released, the veteran is 
not a specialist in chemical weapons and therefore lacks the 
knowledge to establish that whatever gas he was exposed to 
was a chemical weapon.  As such, the veteran's opinion is 
insufficient to establish that he was exposed to chemical 
weapons during service.  

The veteran also submitted the result of an internet search 
which purported to show chemical warfare at Fort Ord.  
However, while the search for "Fort Ord 1963 Chemical 
Warfare" turned up many Web Results, none showed the veteran 
could have been exposed to chemical weapons while he was 
stationed at Fort Ord. 

As the evidence of record fails to corroborate the veteran's 
assertion that he was exposed to chemical weapons while in 
service, the preponderance of evidence is against the 
veteran's claim that he has disability secondary to such 
exposure.  Further, since the evidence does not show 
inclusion body myositis in service or for years thereafter, a 
basis upon which to establish service connection for the 
disability has not been presented.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2006.  By this, and by previous letter, 
the statement of the case, and the supplemental statements of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Additionally, in March 2006, the veteran indicated that he 
had no additional evidence to substantiate his claim.

VA and private treatment records have been obtained, as were 
service medical records and service personnel records.  
Requests were also made to the National Personnel Records 
Center (NPRC), the Army Medical Research and Materiel 
Command, and the Department of Defense in an effort to 
corroborate the veteran's assertion that he was exposed to 
chemical weapons while stationed at Fort Ord.   Additionally, 
the veteran testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.





ORDER

Service connection for inclusion body myositis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


